Name: Commission Regulation (EEC) No 1824/85 of 1 July 1985 re-establishing the levying of customs duties on articles of apparel and clothing accessories falling within subheading 39.07 B V ex d) originating in Hong Kong to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 172/ 14 Official Journal of the European Communities 2. 7 . 85 COMMISSION REGULATION (EEC) No 1824/85 of 1 July 1985 re-establishing the levying of customs duties on articles of apparel and clothing accessories falling within subheading 39.07 B V ex d)' originating in Hong Kong to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply whereas, on 28 June 1985, imports of these products into the Community originating in Hong Kong reached that ceiling after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference causes economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 5 July 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be on re-established imports into the Community of the following products originating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas, in the case of articles of apparel and clothing accessories, falling within subheading 39.07 B V ex d), the individual ceiling was fixed at 4 642 300 ECU ; CCT heading No Description 39.07 B V ex d) (NIMEXE code 39.07-45) Articles of apparel and clothing accessories Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .